Citation Nr: 1713079	
Decision Date: 04/21/17    Archive Date: 04/26/17

DOCKET NO.  15-08 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Offices in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea.

2.  Entitlement to service connection for a respiratory disorder.

3.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

G. T. Raftery, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the Air Force from June 2000 to May 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, which denied service connection for a respiratory disorder and sleep disorder, and a rating decision by the VA RO in Pittsburgh, Pennsylvania, which denied service connection for an acquired psychiatric disorder.

This case originally came before the Board in March 2016, wherein the Board remanded the appeal for a hearing.  The Veteran testified at a September 2016 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

The issues of entitlement to service connection for a respiratory disorder and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The weight of the evidence is against a finding that the Veteran's sleep disorder is etiologically related to his active service.





CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154 (a); 38 C.F.R. § 3.303 (a).

Generally, in order to establish service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2016); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Service connection may also be established with certain chronic diseases, such as arthritis or cardiovascular disease, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

In this case, the Veteran asserts that his diagnosed sleep apnea is related to his active military service.  The evidence of record shows that the Veteran was first diagnosed with obstructive sleep apnea in April of 2007, almost six years after leaving active service, and has been affected by the condition ever since.  See June 2013 BRMC Sleep Disorder Center Report.  Therefore, the Veteran meets the first requirement of service connection.  

However, the Veteran is unable to establish the second and third requirements of service connection-an in-service incurrence or aggravation of a disease or injury and a nexus between the in-service incurrence and the current disability.  As previously discussed, only portions of the Veteran's STRs are included with the evidence of record.  Those STRs that are available are silent for any complaints, symptoms, treatments, or diagnoses of any sleep disorder during his active service.  The private medical treatment records available are likewise silent for any indication that the Veteran's sleep apnea is in any way connected to his military service.  Moreover, the Veteran has provided no lay evidence explaining how his sleep apnea is connected to service.  The Veteran's wife provided lay testimony concerning the Veteran's current symptoms of sleep apnea but does not suggest how the disorder is related to his military service.

Based on the foregoing, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a sleep disorder.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for the Veteran's sleep disorder is not warranted.



Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA must comply with its duties to notify and assist.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran of any information and medical or lay evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159 (b)(1).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Here, VA satisfied its VCAA duty to notify by way of a letter sent to the Veteran in November 2012 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The letter also informed the Veteran how disability ratings and effective dates are established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  This duty includes obtaining relevant records in the custody of a Federal department or agency under 38 C.F.R. § 3.159 (c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159 (c)(1).  VA will also provide a medical examination if such examination is determined to be necessary to decide the claim.  38 C.F.R. § 3.159 (c)(4).

When service treatment records are lost, missing, or destroyed, in conjunction with a heightened duty to assist, VA must inform the appellant and his representative that he can submit "alternative" sources of evidence in place of his missing service treatment records (STRs).  See Washington v. Nicholson, 19 Vet. App. 362, 369-370 (2005); see also Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).  Moreover, the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Although case law does not lower the legal standard for proving a claim of service connection, it does increase the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Furthermore, there is no presumption, either in favor of the Veteran or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005).

VA has satisfied its duty to assist in this case.  All identified and available treatment records have been secured.  Although partial STRs are of record, the Veteran's complete STRs are currently missing.  A formal finding on the unavailability of complete STRs was added to the Veteran's claims file in July of 2103, detailing VA's efforts to locate the Veteran's STRs between 2009 and 2013.  VA also sent several letters to the Veteran notifying him of the unavailability of his STRs and seeking any STRs in his possession.  See September 2009, December 2012, and July 2013 MAP-D Development Letters.  In particular, the December 2012 and July 2013 letters advised the Veteran to submit alternative forms of evidence to support his claim, such as "buddy statements" or private medical reports.  In a February 2013 VA Form 21-4138, the Veteran informed the Board that he did not have any STRs to provide in connection with his claim.  However, the Board notes that the evidence of record includes a significant amount of evidence from alternative sources.

Additionally, the Board acknowledges that, to date, the Veteran has not been provided with a VA examination for his sleep apnea and a VA medical opinion has not been obtained in relation to his claim of entitlement to service connection for sleep apnea.  The Board is mindful of the test prescribed by the Court in McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) regarding whether a medical examination is necessary to adjudicate a claim.  In this case, although the Veteran has submitted competent evidence of a current disability, he has provided no evidence establishing in-service incurrence or any indication that the disability may be associated with the his service or with another service-connected disability.  The mere fact that the Veteran has a currently diagnosed disability is not enough to trigger VA's obligation to obtain an examination or opinion.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed.Cir. 2010).  Consequently, the Board finds that the medical evidence of record is sufficient to decide the claim and no VA medical examination or opinion is warranted.  38 U.S.C.A. § 5103A  (a).  See Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).

Based on the foregoing, the Board finds that VA has complied with all duties to notify and assist required by the VCAA.

ORDER

Service connection for a sleep disorder is denied.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159.

Regarding the claim for a respiratory disorder, a remand for a VA examination is required.  Under McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.

In this case, the evidence of record indicates the possibility that the Veteran's respiratory disorder had its onset during active service.  Specifically, in a May 2001 Medical Assessment Report, the Veteran reported "some chest pain, accompanied by sever [sic] cough" and described not being able to catch his breath while running: "almost coughed up my lung . . ."  

Additionally, a May 2001 Hospital Record from Sheppard Air Force Base notes that the Veteran was seen for a persistent cough.  Medical Records from The Guidance Center in Bradford, Pennsylvania indicate that the Veteran was first diagnosed with asthma by Dr. R. in 2005, and include an observation by Dr. F. of "questionable asthma" in April 2003.  Because there is an indication that the Veteran's respiratory condition may be related to service, an examination is required in order to ensure VA has enough information to make a decision on the claim.  See 38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83(2006).

Regarding the claim for an acquired psychiatric disorder, a remand for an additional VA examination is warranted to determine whether the Veteran's pre-service psychiatric disorders were aggravated during active service.  A Veteran is presumed to be in sound condition when entering into military service except for conditions noted on the entrance examination or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto, and that the disease or injury was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b); Cotant v. Principi, 17 Vet. App. 116 (2003); VAOPGCPREC 3-2003 (2003).  Clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254, 258 (1999).  The clear and unmistakable evidence standard is an "onerous" one.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)). 

Service connection can be established for a disability which preexisted service, but was permanently aggravated thereby.  A pre-existing disease or injury will be found to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a).

In this case, the Veteran concedes that he was treated for a psychiatric condition prior to service, a fact confirmed by medical records dating back to 1997 from the National Institute of Psychiatry and Neurology in Budapest, Hungary.  However, the Veteran contends that his psychiatric issues were aggravated by his time in service.  He has provided evidence of current diagnoses of a number of psychiatric conditions, including bipolar, depressive, and schizoaffective disorder, for which he has received treatment again at the National Institute of Psychiatry and Neurology in 2002, as well as at The Guidance Center and Bradford Regional Medical Center from 2003 onwards.  However, the Veteran noted no psychiatric conditions or issues on his entrance exam in May of 2000.  The STRs that are available are likewise silent for any symptoms or diagnoses of such.  

The Veteran had VA examinations in May of 2007 and November of 2009, both of which discussed his pre-service psychiatric history in order to make conclusions concerning the etiology of his currently diagnosed psychiatric conditions, but neither of which employed the correct legal standard to determine whether the Veteran's pre-service psychiatric conditions were aggravated by his time in service.  Therefore, on remand, the Veteran must be afforded a VA examination to analyze this question under the clear and unmistakable evidence standard discussed previously.  

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.  The examiners must be reminded that most of the Veteran's service medical records are unavailable for review. Thus, the lack of evidence in the Veteran's STRs regarding complaints of or treatment for a respiratory disorder, standing alone, cannot be a sufficient basis to form a negative nexus opinion.

2.  Schedule the Veteran for a VA examination for the purpose of ascertaining the nature and etiology of any currently present respiratory disorders, to include asthma.  The entire claims file must be made available to and be reviewed by the examiner, and review of such should be noted in the examination report.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.

For each currently diagnosed respiratory disorder, the examiner must provide an opinion regarding whether it is at least as likely as not (a probability of 50 percent or greater) etiologically related to the Veteran's active service, or any incident therein.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of all currently present psychiatric disorders.  The examiner must review the claims file and must note that review in the report.  The examiner must provide a rationale for all opinions expressed.  Based on the examination and a review of the record, the examiner is asked to accomplish the following:
 
(a)  Identify all of the Veteran's acquired psychiatric disorders present. 

(c)  For each diagnosed acquired psychiatric disorder, state whether such disorder clearly and unmistakably pre-existed the Veteran's entrance into service. 


(i)  If there is clear and unmistakable evidence that the disorder(s) pre-existed service, opine as to whether or not there is clear and unmistakable evidence that the pre-existing disorder(s) did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service. 

(ii)  If there was an increase in the severity of the Veteran's disorder(s), offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease. 

(d)  For all identified acquired psychiatric disorders that did not clearly and unmistakably pre-exist the Veteran's service, opine as to whether it is at least as likely as not (probability of 50 percent or greater) that the disorder first manifested during service, or is otherwise is directly related to service.

The examiner is reminded that "clear and unmistakable evidence" means that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  The phrase "as likely as not" means that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  

4.  Thereafter, readjudicate the Veteran's claim. If the claim remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.  The case should then be returned to the Board for appropriate appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


